Citation Nr: 1048401	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disability.  

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for residuals of a left 
ankle sprain.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right heel condition.

6.  Entitlement to service connection for residuals of flash 
burns and corneal abrasions.

7.  Entitlement to service connection for conjunctivitis.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 
and from August 1986 to February 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In June 2010, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for residuals of 
flash burns and corneal abrasions, conjunctivitis, headaches, 
residuals of a right ankle sprain and a right heel condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1980 to August 1984 and from February 1986 to February 2002.

2.  During his June 2010 personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that he wished to withdraw his appeal of the issue of 
whether new and material evidence had been submitted to reopen a 
previously denied claim for service connection for a right wrist 
disability.

3.  Objective evidence of chronic gastroenteritis is not shown.

4.  Objective evidence of current residuals of a left ankle 
sprain is not shown.

5.  Objective evidence of bilateral hearing loss is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal regarding 
whether new and material evidence had been submitted to reopen a 
claim for service connection for a right wrist disability have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  Chronic gastroenteritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Residuals of a left ankle sprain were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to service 
connection for gastroenteritis, residuals of a left ankle sprain, 
and bilateral hearing loss, the Board observes that the RO issued 
VCAA notice to the Veteran in June 2003 and July 2008 letters 
which informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The July 2008 letter also informed him of 
the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 
2003 VCAA notice was issued prior to the August 2003 rating 
decision from which the instant appeal arises.  Although the July 
2008 VCAA notice letter was provided to the Veteran after his 
claims were adjudicated, the subsequent readjudication of the 
claims has cured any defect with regard to the time of notice.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided with several opportunities 
to submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to the 
timing of the receipt of the VCAA notice requirements for his 
claims is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records 
and the Veteran's written contentions regarding the circumstances 
of his disabilities.  Also of record is the transcript of the 
Veteran's testimony at a June 2010 personal hearing before the 
Board.  This evidence was reviewed by both the RO and the Board 
in connection with the Veteran's claims.  

With respect to the VA compensation examinations provided the 
Veteran in July 2005, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board finds that the 
July 2005 VA general medical, orthopedic and audiological 
examinations are adequate as the examination reports were based 
on a review of the Veteran's claims files, which included his 
service treatment records, private treatment records, and VA 
treatment records, and physical examinations.  The examiners 
outlined the Veteran's history and gave objective current 
findings.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2010).  Any duty imposed on VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. 
Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Regarding to the Veteran's claim to reopen his previously denied 
claim for service connection for a right wrist disability, as he 
has requested that the claim be withdrawn at the time of his 
personal hearing, it is unnecessary to discuss VCAA duties with 
respect to this issue.

Analysis

New and Material Evidence 

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, at the time of his personal hearing, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).



Gastroenteritis

The Veteran contends that he is entitled to service connection 
for gastroenteritis because he had it in service.  During his 
personal hearing, he acknowledged that he was diagnosed with 
reflux in service.  

After carefully considering all of the evidence of record under 
the laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
gastroenteritis.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., that 
he was treated for gastroenteritis on several occasions during 
his service.  Charles v. Principi, supra. (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  However, as a layman without proper medical 
training and expertise, the Veteran is not competent to provide 
probative medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Moreover, competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

Initially, the Board notes that the Veteran was treated for viral 
syndromes associated with complaints of nausea and/or diarrhea on 
several occasions in service.  However, only a May 1990 treatment 
record indicates a diagnosis that included "rule out 
gastroenteritis."  In May 2001, the Veteran was diagnosed with 
GERD versus PUD.  His subsequent service treatment records show 
no relevant complaints, findings, treatment or diagnoses.  

VA and private treatment records, dating from December 2003 to 
March 2010 show the Veteran was diagnosed with viral 
gastroenteritis on only one occasion in February 2004.  There is 
no medical opinion of record etiologically linking this episode 
of gastroenteritis to his service.  As noted above, the medical 
evidence of record indicates that the Veteran was treated for 
acute and transitory gastrointestinal complaints in service, 
diagnosed as "rule out gastroenteritis" on one occasion and, as 
GERD since May 2001, and the objective evidence indicates that he 
was initially diagnosed with gastroenteritis in February 2004, 
almost 2 years after his discharge.  The objective evidence of 
record fails to show that the Veteran has a diagnosed chronic 
gastroenteritis.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  Thus, 
service connection for gastroenteritis must be denied on this 
basis alone.

Service connection has been awarded for the Veteran's diagnosed 
GERD.  During his June 2010 personal hearing, the Veteran 
testified that his symptoms were later diagnosed as GERD.  VA 
requested the Veteran submit evidence of a current chronic 
gastroenteritis and that etiologically linked any current 
gastroenteritis to his service or any incident therein.  However, 
he has not submitted any medical evidence showing a current 
disability or any etiological link to his service.  Therefore, 
the Board determines that the preponderance of the evidence is 
against service connection for chronic gastroenteritis.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  

Residuals of a Left Ankle Sprain

The Veteran contends that he sprained his left ankle in service.  
He further asserts that he still occasionally has trouble with 
his left ankle.  He feels that it is unstable, and easily 
reinjured.

The Board again acknowledges that the Veteran is competent to 
give evidence about what he experienced; i.e., that he sprained 
his left ankle and sustained a right heel injury in service, and 
that he currently experiences symptoms occasionally.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding the veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, as a layman without proper medical training 
and expertise, he is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

After carefully considering all of the evidence of record under 
the laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
residuals of a left ankle sprain.  Initially, the Board 
acknowledges that the Veteran's service treatment records show he 
intermittently complained of left ankle pain, beginning in 
October 1986 when he sprained the joint.  There is no separation 
examination of record.  

However, even though he did sustain a left ankle sprain in 
service, the preponderance of the competent evidence of record 
does not indicate that the Veteran has a current left ankle 
diagnosis, or that any current complaints of occasional problems 
with the left ankle are etiologically related to his service or 
any incident therein.  Although the Veteran has testified that he 
continues to have occasional left ankle problems since his 
discharge from service, VA and private treatment records, dating 
from December 2003 to March 2010, show no relevant complaints, 
findings, treatment or diagnosis of left disabilities.  
Regardless of his stated history, the medical treatment records 
do not show any currently diagnosed residuals of a left ankle 
sprain.  Likewise, the July 2005 VA examiner, after examining the 
Veteran and reviewing his stated history, found that examination 
of the left ankle was completely normal and did not provide a 
diagnosis.  The objective medical evidence of record does not 
show any currently diagnosed left ankle disability.  The Board 
finds the July 2005 VA examination report indicating no current 
left ankle diagnosis to be more probative than the Veteran's 
assertions, as the July 2005 VA examiner's conclusion, after 
reviewing all the evidence of record, was based on objective 
medical findings.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran currently 
has residuals of a left ankle sprain.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for residuals of a left ankle sprain.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  

Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss 
as a result of his in-service exposure to noise operating heavy 
equipment while in the Army, and later as a welder in the Navy.  
In the Navy, he was also exposed to loud noise in the engine room 
of his ship.

For VA purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to attribute 
the post-service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed to 
loud noise in service and that he has had bilateral hearing loss 
and tinnitus since service.  Charles v. Principi, supra. (finding 
the veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  However, as a layman without proper medical 
training and expertise, the Veteran is not competent to provide 
probative medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Moreover, competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

The Board observes that the service treatment records show the 
Veteran was issues ear plugs as early as May 1999, and that he 
provided audiological examinations frequently since August 1980.  
Although these findings show an upward shift in the thresholds 
during the Veteran's service, they do not represent impaired 
hearing for VA purposes.  Moreover, a July 2005 VA audiology 
examination report indicates that, despite his report of 
excessive noise exposure in service and resultant bilateral 
hearing loss, his bilateral hearing was clinically normal.  VA 
has requested the Veteran submit evidence of current bilateral 
hearing loss.  However, he has not submitted any medical evidence 
of currently diagnosed bilateral hearing loss; nor has he or VA 
been able to obtain copies of any treatment records showing such.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Thus, the medical evidence does not 
establish that the appellant currently has bilateral hearing 
loss.  Accordingly, the Board determines that the preponderance 
of the evidence is against service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

The appeal to reopen a previously denied claim for service 
connection for a right wrist disability is dismissed.

Service connection for gastroenteritis is denied.

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for bilateral hearing loss is denied.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Although the July 2005 VA orthopedic examiner found some right 
ankle limitation of motion and diagnosed a right ankle sprain, he 
did not address whether the Veteran's diagnosed right ankle 
sprain was etiologically linked to his service or any incident 
therein.  Likewise, while the Veteran's service treatment records 
indicate that he complained on several occasions of headaches, 
and of right heel pain once in January 1998, there is no VA 
examinations or opinions of record that adequately address 
whether the Veteran currently has a headache or right heel 
disability that is related to his service or any incident 
therein.  The Board therefore finds that the Veteran should be 
afforded another VA orthopedic examination and afforded a VA 
neurological examination to determine the current nature, extent 
and etiology of any and all headache disorders, right ankle and 
right heel disabilities.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4).

The Veteran's service treatment records show that he was treated 
for complaints of dry eyes in July and September 1994, right eye 
conjunctivitis in August 1996, complaints of flash burns to both 
eyes and a foreign body in the right in November 1997, and a 
right eye corneal abrasion in April 2001.  The July 2005 VA 
ophthalmology examiner, while diagnosing chronic dry eye syndrome 
and allergic conjunctivitis, did not address whether these 
diagnosed disabilities were etiologically linked to his service 
or any incident therein.  The Board therefore finds that the 
Veteran should be afforded another VA ophthalmology examination 
to determine the current nature, extent and etiology of any and 
all diagnosed eye disorders.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4).

Finally, the Board also notes that the Veteran's most recent VA 
treatment records are dated in October 2007.  Copies of any 
available VA records subsequent to October 2007 need to be 
obtained and incorporated in the claims files.  It is important 
to note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
treatment records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from October 2007 to the 
present, and associate the records with the 
Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the Veteran 
should be afforded another VA orthopedic 
examination to assess the nature and etiology 
of any and all currently diagnosed right ankle 
and right heel conditions, if found to be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is also 
requested to review all pertinent records 
associated with the claims files and 
acknowledge such review in the examination 
report.  Based on the medical findings and a 
review of the claims files, the examiner 
should specifically opine as to whether it is 
at least as likely as not that the Veteran's 
diagnosed right ankle sprain is causally 
related to his service or any incident 
therein.  The term "at least as likely as 
not" does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.  The examiner is also 
offer an opinion as to whether it is at least 
as likely as not that any current right heel 
disability, if found to be present, is 
causally related to the Veteran's service or 
any incident therein.  The examiner should set 
forth the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  The Veteran should also be afforded 
another VA ophthalmology examination to assess 
the nature and etiology of any and all 
currently diagnosed eye disorders, to include 
chronic dry eye syndrome and allergic 
conjunctivitis.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner is 
also requested to review all pertinent records 
associated with the claims files and 
acknowledge such review in the examination 
report.  Based on the medical findings and a 
review of the claims files, the examiner 
should specifically opine as to whether it is 
at least as likely as not that the Veteran's 
diagnosed chronic dry eye syndrome and/or 
allergic conjunctivitis is causally related to 
his service or any incident therein.  The term 
"at least as likely as not" does not mean 
within the realm of medical possibility, but 
rather that the medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

4.  The Veteran should be afforded a VA 
neurological examination to determine the 
current nature and etiology of any headache 
disorder found to be present.  All necessary 
studies or tests should be accomplished and 
the examiner must review the evidence in the 
claims folder, including a complete copy of 
this REMAND, and acknowledge such review in 
the examination report.  If the examiner 
diagnoses headaches, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that the Veteran's headaches are 
etiologically related to his service or any 
incident therein.  If the examiner is unable 
to provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
these claims.

5.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


